Citation Nr: 9924981	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-32 591A	)	DATE
	)
	)


THE ISSUE

Whether a November 1997 decision of the Board of Veterans' 
Appeals (Board) denying recognition as the veteran's 
surviving spouse for United States Department of Veterans 
Affairs (VA) purposes should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  American Red Cross


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel




INTRODUCTION

The veteran had recognized active service from November 1942 
to June 1946.

This matter comes before the Board based on a CUE motion as 
to a Board decision of November 5, 1997, which denied 
recognition as the veteran's spouse for VA purposes.  At the 
time of the Board's denial of the moving party's motion for 
reconsideration in February 1998, the Board advised the 
moving party that it would also consider her motion as a 
request for revision of the Board's November 5, 1997 decision 
on the grounds of CUE.

Thereafter, in a letter dated April 7, 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
it would not consider the motion for reconsideration as a CUE 
motion unless the moving party informed the Board in writing 
within 60 days of the date of the April 1999 letter that she 
wished for the Board to do so.  

On June 10, 1999, the record reflects that the Board received 
a letter entitled "CLEAR AND UNMISTAKABLE ERROR MOTION" 
from the moving party, which specifically asserted several 
grounds of CUE with respect to the Board decision of November 
1997.  Accordingly, while this letter was received by the 
Board beyond the 60 day period, and was therefore untimely 
for the purpose of permitting the Board to consider the 
November 1997 letter as a CUE motion, in view of the moving 
party's specific assertion of CUE in the June 1999 letter, 
the Board finds that this new letter was clearly intended as 
a motion for CUE.  

The Board further observes that pursuant to an August 9, 
1999, letter to the claimant's representative, the Board 
provided the representative with a period of 30 days in which 
to provide a relevant response to the veteran's request for 
review of the prior Board decision on the grounds of CUE.  
The record reflects the subsequent receipt of a written 
informal hearing presentation from the American Red Cross, 
dated August 24, 1999.  

Finally, the Board notes that since the Board's decision in 
November 1997, additional evidence has been associated with 
the claims file which was not a part of the record at the 
time of the Board's decision of November 1997, and pursuant 
to Rule 1405(b), which is currently found at 64 Fed. Reg. 
2134, 2140 (1999), and is to be codified at 38 C.F.R. 
§ 20.1405(b), no new evidence will be considered in 
connection with the disposition of a motion based on CUE.  
Consequently, the Board will not consider any evidence 
submitted after the subject Board decision in reaching its 
decision as to the matter currently under review.


FINDING OF FACT

The November 1997 Board decision which denied recognition as 
the veteran's surviving spouse for VA purposes, correctly 
applied existing statutes and/or regulations and was 
consistent with and supported by the evidence then of record.


CONCLUSION OF LAW

The November 1997 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 1999); 64 Fed. 
Reg. 2134 (1999) (to be codified at 38 C.F.R. § 20.1403).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the VA adopt the Court's interpretation of the term 
"CUE."  Indeed, as was discussed in the notice of proposed 
rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation 
of claims of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. 
April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, 
in connection with House passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provides that the 
motion must set forth clearly and specifically the alleged 
CUE, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Rule 1404(b) (64 Fed. Reg. 2134, 2140 (1999), 
to be codified at 38 C.F.R. § 20.1404(b)).  Rule 1404(b) 
further provides that:

Non-specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied. 

In the November 1997 decision, the Board found that since 
ceremonial marriages were valid in the Philippines, the crux 
of the moving party's claim that she was entitled to 
recognition as the surviving spouse for VA purposes was 
essentially that her alleged common-law marriage should be 
deemed valid by the VA.  In this regard, however, the Board 
found the moving party lacking in credibility as demonstrated 
by her claim of having had a ceremonial marriage with the 
veteran, which claim was clearly false; by conflicting 
information she had given regarding the date of her claimed 
marriage; and by the conflicting statements she had made as 
to her knowledge of whether common-law marriages were 
recognized in the Philippines.  

Noting that the credibility of a witness can be impeached by 
a showing of interest, bias, inconsistent statements, or, to 
a certain extent, bad character, Caluza v. Brown, 7 Vet. App. 
498, 511 (1995), the moving party's denial of knowledge that 
common-law marriages were not valid in the Philippines 
(which, if true, would support her claim) was rejected by the 
Board as lacking in credibility, and the Board concluded that 
the preponderance of the probative, credible evidence was 
against the moving party's claim for recognition as the 
veteran's widow for VA benefits purposes.  38 C.F.R. § 3.205 
(1996).


II.  Analysis

The moving party was provided with CUE regulations in April 
1999, which advised the moving party of the specific filing 
and pleading requirements governing motions for review on the 
basis of CUE.  The Board finds that the moving party's CUE 
motion of May 1999 and her earlier November 1997 
correspondence, both contain no more than general assertions 
of CUE with respect to the Board decision of November 1997.  
In addition, to the extent that the moving party maintains 
that the Board improperly weighed or evaluated the evidence 
in the decision of November 1997, the Board must point out 
that disagreement as to how the facts were weighed or 
evaluated has been specifically precluded as a basis for CUE 
in Rule 1403(d)(3).  The moving party points to no specific 
evidence that undebatably demonstrated her entitlement to 
recognition as the veteran's widow for VA benefits purposes.  

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions which fail to comply with the requirements 
set forth in Rule 1404(b), shall be denied.  Rule 1404(b).  
Consequently, in view of the fact that the moving party has 
failed to comply with Rule 1404(b), and that no other 
allegation of CUE is supported by the record as noted above, 
the Board has no alternative but to deny the moving party's 
motion for CUE.  


ORDER

The November 1997 Board decision did not contain CUE and the 
CUE motion is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


